     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
                                                  FRESNO DIVISION
12
13                                                        )   Case No.: 2:19-cv-01062-EPG
     JAMES B. KIRTLEY,                                    )
14                                                        )   STIPULATION AND ORDER FOR AN
                       Plaintiff,                         )   EXTENSION OF TIME
15                                                        )
              vs.                                         )   (ECF No. 10)
16                                                        )
                                                          )
17   ANDREW SAUL,                                         )
     Commissioner of Social Security,                     )
18                                                        )
                                                          )
19                     Defendant.
20
21            IT IS HEREBY STIPULATED, by and between the parties, through their respective
22   counsel of record, subject to the approval of the Court, that the time for Defendant to respond to
23   Plaintiff’s Confidential Letter Brief shall be extended by 30 days, from February 10, 2020, to
24   March 11, 2020. This is Defendant’s first request for an extension of time to respond to
25   Plaintiff’s Confidential Letter Brief. Counsel for Defendant states that she was assigned this and
26   three other pending cases on February 6, 2020, following the resignation of the previously-
27   assigned attorney from the Social Security Administration’s Office of General Counsel. Counsel
28   for Defendant has reviewed Plaintiff’s confidential letter brief and the case file, but is unable to

     Stip. & Order for Ext.; 2:19-cv-001062-EPG

                                                      1
 1   investigate the unique issues raised prior to the current due date. Therefore, Counsel for
 2   Defendant respectfully requests this additional time to research issues raised in Plaintiff’s letter
 3   brief.
 4            The parties further stipulate that the other deadlines in the Court’s Scheduling Order shall
 5   be modified accordingly.
 6            Counsel apologizes to the Court for any inconvenience caused by this delay.
 7
                                                        Respectfully submitted,
 8
 9   Dated: February 6, 2020                            /s/_John Metsker_____
                                                        (*as authorized via email on February 6, 2020)
10                                                      JOHN METSKER
                                                        Attorney for Plaintiff
11
12
     Dated: February 6, 2020                            McGREGOR W. SCOTT
13                                                      United States Attorney
14                                                      DEBORAH LEE STACHEL
                                                        Regional Chief Counsel, Region IX
15                                                      Social Security Administration
16                                                By:   /s/ Carol S. Clark
17                                                      CAROL S. CLARK
                                                        Special Assistant U.S. Attorney
18
                                                        Attorneys for Defendant
19
20
21
22
23
24
25
26
27
28

     Stip. & Order for Ext.; 2:19-cv-001062-EPG

                                                        2
 1                                                ORDER
 2            Pursuant to the stipulation of the Parties (ECF No. 10), IT IS ORDERED that the
 3   deadline for Defendant to respond to Plaintiff’s confidential letter brief is extended to March 11,
 4   2020. All other deadlines are extended accordingly.
 5
 6   IT IS SO ORDERED.

 7
         Dated:       February 10, 2020                        /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stip. & Order for Ext.; 2:19-cv-001062-EPG

                                                  3
